DETAILED ACTION
The following is in response to the amendments and arguments filed 3/11/2021.  Claims 1-2, 7, 11, 25-26, and 28 are pending.  Claims 3-6, 8-9, 12- 24, 27, and 29-35 have been canceled.

Drawings
The replacement drawings were received on 12/27/2018, annotated sheets received 03/11/2021.  These drawings are acceptable.
Claims 1-27 are objected to because of the following informalities:  

Claim Objections
Claim 11 is objected to because of the following informalities:  the formatting of the claim should be corrected (see below).  Appropriate correction is required.
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75 (i)).  
Appropriate correction is required.

Specification

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



 	Claims 1-2, 7, 11, 25-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 

(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea
Informed by our judicial precedent, the recent Revised Guidance extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation:
(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
The seven identified “practical application” sections of the MPEP, cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception (e.g., because the additional elements were unconventional in combination). Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).
See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B, and the claim should be rejected for lack of subject matter eligibility.

Claims 1-2, 7, 11, 25-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites redirecting the browser to a verifying server provided by a verifying party and verifying the data entered.  Claim 25 recites receiving a signal indicating a selection of a control to request a webpage and sending a URL redirect to the browser to a verifying server.
The claims as a whole recite a method of organizing human activity (how to interact with a customer using a merchant transaction on a web browser). The claimed invention is a method that allows for users to input data that requires verification and receive verification by redirecting the browser to a verification server which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 
The claims as a whole recite a method of organizing human interactions and a fundamental process of business relations, sales activities (formatting webpages to make consumer feel reassured) and mitigating risk (use of authentication/verification). The claimed invention is a method that allows for users to input verification data into a webpage or format that looks familiar to the consumer which is a method of managing interactions between people and a fundamental economic practice. The mere nominal recitation of a generic computer 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer network and servers to perform the providing, verifying, redirecting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a whole merely uses instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea.
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of presenting a webpage to input data for verification and payment during a merchant transaction. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. By applicant’s own admission, the verification may be accomplished in “any way” (see paragraph 63) and delivery of the web content is commonplace (see paragraph 59) and the instant is directed to the business problem of helping consumers feel reassured by using a window with a familiar brand presentment (see para 24 and 25) so that the consumer feels trusting that the payment authenticating server is trusted and not fraud.  
Claims 1-2, 7, 11, 25-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites redirecting a consumer browser to input verification data for verifying.  The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than mere instructions to implement the idea on a computer. Viewed as a whole under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components.  These additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014); 2019 PEG.
The claim as a whole, does not amount to significantly more than the abstract idea itself because: the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on the practicing of the abstract idea. 
Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything 
Further, the elements of the dependent claims (the presentation of the windows for inputting data, redirecting the browser to different input presentments, checking for compatibility with browser, etc.) do not cause the independent claims to be eligible as they are directed to further insignificant extra solution activity  by applicant’s own admission (see para 29-30 as to different designs are well known checking for compatibility is sell known see para 30) and are therefore rejected for similar reasoning as claim 1.

	
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stringfellow et al. (US 2010/0174620 A1).
Specifically as to claim 25, Stringfellow et al. disclose a method of verifying data entered via a browser of a computer and received over a computer network comprising a requesting server provided by a requesting party, the method  comprising  providing a first web page to the 
Specifically as to claim 28, wherein the requesting party is a merchant, and the verifying party is a payment authorization agent, wherein the method further comprises the consumer making a purchase from the merchant that requires a payment to be authorized by the payment authorization agent, wherein the data are details relating to at least one of a financial account of the consumer, a payment card of the consumer, a PIN of the consumer, and  a password of the consumer (see para 35, 42, 76 and 79; figure 6).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 2, 7, 11, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Stringfellow et al. (US 2010/0174620 A1) in view of Grieve (US 2011/0321133 A1).
	Specifically as to claim 1, Stringfellow et al. disclose a method of verifying data entered by a computer user browsing web content over a computer network, the method comprising: providing access, via a browser of a computer, to a first web page from a requesting server provided by a requesting party ("Turning to FIG. 6, at step S6.1, the user selects "Payment from Current Account" (PCA) as the payment method and submits their selection to the merchant website.", paragraph 76, the requesting server is the merchant web-server, see also figure  browser, a URL redirect from the requesting server to a verifying server provided by a verifying party (“This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); receiving, by the browser, a second web page provided by the verifying server to fulfill the request for the further web page, wherein the second web page is presented as a foreground window positioned over a backdrop frame, wherein the foreground window is provided with fields for entering the data, and wherein the backdrop frame is provided by the requesting party (stp S6.13, para 76, iframe redirects browser; these are all features of an iframe); and receiving the data in the foreground window of the second web page for verification of the data by the verifying server (step S6.13, para 77 user enters their online banking details); the verifying server verifying the data entered by the computer user (web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79) but does not specifically disclose wherein a URL to a resource hosted by the requesting party provides content to be displayed in the backdrop frame, and wherein the URL to the resource is provided from the requesting server via the URL redirect or a backchannel.  
Grieve discloses the use of an iframe as the backdrop window (see figures 1 and table 1) to enlarge and bring one part of the screen into focus and as entering the authentication details is what the user is required to do, it would be obvious to choose this design element.
It would have been obvious to one of ordinary skill in the art to include in the on line system of Stringfellow et al. the ability to present the windows or redirect to a URL as taught by 
Specifically as to claim 2, Stringfellow discloses as recited in claim 1 but does not specifically disclose providing the foreground window as a lightbox window and the backdrop frame as an iframe; using stylesheets to position at least one of the backdrop frame and the foreground window; and disabling functionality of the backdrop frame using HTML5 sandbox commands. 
Grieve discloses the use of an iframe as the backdrop window (see figures 1 and table 1).  The use of lightboxes as the foreground window is an obvious implementation.  
It would have been obvious to one of ordinary skill in the art to include in the on line system of Stringfellow et al. the ability to present the windows as taught by Grieve since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   Further, known working in one field of endeavor may prompt variation of it for use in either the same field or a different one based on design incentives or other market forces of variations are predictable to one of ordinary skill in the art.  By applicant’s own admission, the instant use of the iframes was previously used in advertisement presentation.  The instant seeks to replace the 
Specifically as to claim 7, further comprising receiving by the browser a redirect from the verifying server to the requesting server, and receiving by the browser, a third web page from the requesting server confirming whether or not the verification was successful (see para 79).  
Specifically as to claim 11, wherein the requesting party is a merchant and the verifying party is a payment authorization agent, wherein the method further comprises a consumer making a purchase from the merchant that requires a payment to be authorized by the payment authorization agent, wherein the data are details relating to at least one of a financial account of the consumer, a payment card of the consumer, a PIN of the consumer, and  a password of the consumer (see para 35, 42, 76 and 79; figure 6).  
Specifically as to claim 26, providing, to the browser, a third web page confirming whether or not the verification was successful; and sending the URL within the URL redirect or sending the URL via a backchannel see para 79).

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.

With regards to applicant’s arguments, arguments should refer to the numbering within the original specification as filed and not to published applications.  


With regards to applicant’s arguments to 35 USC 101 as not directed to metal processes are moot as this rationale has not been applied.  Applicant has not provided arguments with respect to the claims directed to certain methods of organizing human activity.  As such, the abstract grouping is to certain methods of organizing human activity.
With regards to applicants argument with respect to the instant claimed invention provide a practical application in paragraph 28 by “reversed use of an iFrame…non tradition al use of backdrop frame” Examiner respectfully disagrees.  Applicant has not provided an analysis of the improvement or what the practical application is (page 10 remarks).  By applicant’s own admission, the verification may be accomplished in “any way” (see paragraph 63) and delivery of the web content is commonplace (see paragraph 59) and the instant is directed to the business problem of helping consumers feel reassured by using a window with a familiar brand presentment (see para 24 and 25) so that the consumer feels trusting that the payment authenticating server is trusted and not fraud.  
Further, by applicant’s own admission, the redirect and verification functions are provided for in the HTML standard (see remarks page 8 lines 1-8).
With regards to applicant’s arguments with respect to well understood, routine and conventional, Examiner has not based the eligibility rejection on well understood, routine and conventional.  As such, the arguments with respect to such are moot.
 Examiner respectfully disagrees.   Grieve discloses the use of an iframe as the backdrop window (see figures 1 and table 1) to enlarge and bring one part of the screen into focus and as entering the authentication details is what the user is required to do.  Further, in response to applicant's argument “URL…provides content to be displayed in the backdrop frame.” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Stringfellow et al. disclose sending a URL to a resource hosted by the requesting party in para 35, 42 and 76 ("Turning to FIG. 6, at step S6.1, the user selects "Payment from Current Account" (PCA) as the payment method and submits their selection to the merchant website.", paragraph 76, the requesting server is the merchant web-server, see also figure 6; “This results in the merchant website reloading its payment page with an iframe, the content of which corresponds to the …URL…causing the user’s browser to direct the user to their online banking web page,‘ (stp S6.13, para 76, iframe redirects browser); web server and servlet engine 503 transmits a return merchant URL to the iframe, para 79). In response to applicant's argument “that provides content to be displayed by the verifying server in a backdrop frame of the browser”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740.  The examiner can normally be reached on Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691